652 S.E.2d 926 (2007)
STATE
v.
Marcos GUZMAN-PASCUAL.
No. 361P07.
Supreme Court of North Carolina.
October 11, 2007.
Douglas Johnston, Special Deputy Attorney General, Thomas J. Keith, District Attorney, for State of NC.
The following order has been entered on the conditional motion filed on the 24th day of July 2007 by Defendant to Deem Petition Timely Filed or to treat it as a Petition for Writ of Certiorari:
"Motion Dismissed as moot by order of the Court in conference this the 11th day of October 2007."